Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 10-12, drawn to an oil removal system.
Group II, claim(s) 5-6, drawn to a superheated steam generation device.
Group III, claim(s) 7-9, drawn to an oil removing method.
Group IV, claim(s) 13, drawn to an oil removing method.
Group V, claim(s) 14, drawn to an oil removing method.
Group VI, claim(s) 15, drawn to an oil removing method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require certain shared technical features depending upon the comparison of the claimed inventions, these technical features are not a special technical feature as they do not make a contribution over the prior art in view of Wakabayashi (JP 2007246936).  Applicant provided Wakabayashi, and Examiner has provided a machine translation thereof.  

Examiner considers claim 5 to share a superheated steam generation device with claims 1, 7, 13-15, which does not contribute over Wakabayashi (see Figure 1, superheater 5.  Machine translation, [0020]).  

Examiner considers the oil removing method claims 7, 13-15 to share the features of the oil removal system of claim 1 with each other, as well as the generic method steps.  Examiner also considers the methods of claims 7, 13-15 share their respective devices with the oil removal systems of claims 1-4.  

Examiner considers the apparatus of claims 1-4 do not contribute over Wakabayashi (see Wakabayashi’s Figure 1, superheated steam sprayer 1, header pipes 1a, nozzles 1b, brush scrubber 2,  superheater 5.  Machine translation, [0020]-[0021]).  The superheated steam sprayer 1 can read on the ejection portion of claim 1, as well as the degreasing portion of claim 4 (e.g. the top header/nozzles can read on one element, and the bottom header/nozzles can read on the other).  The brush scrubber 2 can read on the cooling portion of claim 2, as it can spray water (see machine translation, [0021]), as well as the removing portion of claim 3.  
Examiner considers the generic method steps of claim 7 (shared amongst claims 13-15 as well in addition to the apparatus of claim 1) do not contribute over Wakabayashi. Wakayabashi teaches generating superheated steam, applying the superheated steam, and removing the oil/steam (see Wakabayashi’s machine translation, [0020]-[0021]).  While Wakabayashi does not explicitly teach dew condensation, Examiner considers initial contact between the superheated steam and steel plate S would be expected to produce said dew/condensate to some degree as the superheated steam would be contacting a cooler surface.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/MARC LORENZI/Primary Examiner, Art Unit 1714